     Case 3:15-cv-01637-JLS-MSB Document 248 Filed 05/09/19 PageID.8011 Page 1 of 2

1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11     ROBERT ALEXANDER KASEBERG,                           Case No.: 15cv1637-JLS(MSB)
12                                         Plaintiff,
                                                            ORDER CONFIRMING SETTLEMENT AND
13     v.                                                   SETTING DEADLINE TO FILE JOINT
                                                            MOTION TO DISMISS
14     CONACO, LLC, et al.,
15                                     Defendants.

16
17          In a Notice of Settlement dated May 9, 2017, the parties informed the Court that
18    the case settled. (J. Notice Settlement, ECF No. 246.) The parties state that they intend
19    to file the stipulation of dismissal within forty-five days. (Id. at 2.) In light of the
20    settlement, the Court VACATES all pending dates before Magistrate Judge Berg,
21    including the Settlement Conference scheduled for May 23, 2019, at 9:30 a.m. Any
22    matters currently scheduled before the district judge will remain in effect pending
23    notice from that court.
24          The parties are ordered to file their Joint Motion to Dismiss this case, signed by
25    counsel of record and any unrepresented parties, no later than June 25, 2019. A
26    proposed order granting the joint motion must be e-mailed to the assigned district
27
28
                                                        1
                                                                                        15cv1637-JLS(MSB)
     Case 3:15-cv-01637-JLS-MSB Document 248 Filed 05/09/19 PageID.8012 Page 2 of 2

1     judge’s chambers1 on the same day.
2            If the fully executed Joint Motion to Dismiss is not filed by June 25, 2019, then
3     all counsel of record and unrepresented parties are required to appear in person for a
4     Settlement Disposition Conference. The Settlement Disposition Conference will be held
5     on July 2, 2019 at 1:30 p.m. in Courtroom 2C with Magistrate Judge Berg. If the parties
6     file their Joint Motion to Dismiss on or before June 25, 2019, the Settlement Disposition
7     Conference will be VACATED without further court order.
8            If counsel of record or any unrepresented party fails to appear at the Settlement
9     Disposition Conference, or the parties fail to file the signed Joint Motion to Dismiss in a
10    timely manner, the Court will issue an order to show cause why sanctions should not be
11    imposed for failing to comply with this Order.
12           IT IS SO ORDERED.
13    Dated: May 9, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27    1 The proposed order must be e-mailed pursuant to section 2(h) of the United States District Court for
      the Southern District of California’s Electronic Case Filing Administrative Policies and Procedures
28    Manual, available at www.casd.uscourts.gov.
                                                         2
                                                                                             15cv1637-JLS(MSB)
